Per Curiam.
On March 19th, 1928, a writ of certiorari was allowed to review the conviction of Chester E. Becker for violation of a certain ordinance of the city of Perth Amboy which provides for the examination and registration of master electricians and journeyman electricians, &e. The argument on the writ will be brought on at the May term, 1928, of this court. The prosecutor asks that this court grant what he terms a stay against all further actions by the city of Perth Amboy against him for violation of the said ordinance until the determination of the present case. We find no authority which will permit us to control the action of the city of Perth Amboy to such an extent. There is no precedent for the allowance of such a stay. Such a stay does not deal with the present case. It goes beyond the present proceeding. In view of the fact that the argument of the present case will take place within approximately two weeks it is to be presumed that *380those in control of the affairs of the city of Perth Amboy in such matters would not be likely to harass the prosecutor by other actions prior to the determination by this court of the present proceeding. •
The motion as presented is denied.